DETAILED ACTION
Status of the Application
	Claims 1, 3, 12-13, 28-41 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
	Applicant’s amendment of claims 1, 12-13, cancellation of claims 7-10, 26-27 and addition of claims 28-41 as submitted in a communication filed on 1/13/2022 is acknowledged.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3, 12-13, 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is necessitated by amendment.
Claims 1, 28 and 36 (claims 3, 12-13, 29-35, 37-41 dependent thereon) are indefinite in the recitation of “separating at least a portion of the liquefied starch solution….into a solids portion and a liquid portion, including starch…” for the following reasons.  It is unclear as to how the term “including starch” further limits these claims.  As written, one cannot determine if the claim is requiring the liquid portion to comprise starch, or what is intended to include starch.  It is noted that the liquified starch 
Claim 1 (claims 3, 12-13 depending thereon) is indefinite in the recitation of “subjecting at least a portion of the sugar stream to….or evaporation followed by an optional sugar conversion process to produce a biochemical and rejoining the separated solids….” for the following reasons. As written, it is unclear if only the sugar conversion process is optional or if both the sugar conversion and the rejoining of solids portions are optional.  For examination purposes, it will be assumed that both steps, sugar conversion and rejoining of solids portions, are optional. Correction is required. 
Claim 29 (claims 38-39 dependent thereon) is indefinite in the recitation of “wherein optionally subjecting at least a portion of the sugar stream….comprises subjecting at least a portion of the sugar stream to a sugar conversion….to produce a biochemical” for the following reasons.  As written, it is unclear if the claim is actually requiring subjecting a portion of the sugar stream to a sugar conversion process to produce a biochemical, or if it is optional.  If the intended limitation is one that requires the claimed method of subject a portion of the sugar stream to a sugar conversion process to produce a biochemical, the claim should be amended accordingly. For examination purposes, it will be assumed that the recited limitations are optional. Correction is required. 
Claim 31 (claim 32 dependent thereon) is indefinite in the recitation of “wherein optionally subjecting at least a portion of the sugar stream to a sugar conversion process….comprises subjecting at least a portion…..to at least one of carbon filtration…..followed by a sugar conversion process to produce a biochemical” for the following reasons.  As written, it is unclear if subjecting at least a portion of the sugar stream to carbon filtration, ion exchange or evaporation is optional or not.  Furthermore, it is unclear if the sugar conversion process is optional or not.  If the claim intends to require the method to (i) subject at least a portion of the sugar stream to carbon filtration, ion exchange or evaporation, and (ii) subject the sugar stream to a sugar conversion process after carbon filtration, ion exchange or evaporation, the claim should be amended accordingly.  For examination purposes, it will be assumed that the recited limitations are optional. Correction is required.  
Claim 33 is indefinite in the recitation of “wherein optionally at least a portion of the sugar stream to a sugar conversion process to produce….comprises subjecting at least a portion of the sugar stream to …carbon filtration, ion exchange or evaporation followed by a sugar conversion process….and rejoining the separated solids portion with the first solids portion….and separately subjecting the rejoined solids portion….directly to the fermentation process…” for the following reasons.  As written, it is unclear if the steps of (i) subjecting at least a portion of the sugar stream to …carbon filtration, ion exchange or evaporation, (ii) sugar conversion, (iii) rejoining the separated solids portion with the first solids portion, and (iv) separately subjecting the rejoined solids portion….directly to the fermentation process are optional or required steps of the claimed method.  For examination purposes, it will be assumed that the recited limitations are optional.  Correction is required. 
Claim 40 is indefinite in the recitation of “followed by evaporation, and then followed by the optional sugar conversion process…” for the following reasons.  As written, it is unclear if the claim requires the method to include the sugar conversion process or if this remains optional in claim 40.  For examination purposes, it will be assumed that the recited limitations are optional.  Correction is required. 
Claim 41 is indefinite in the recitation of “wherein subjecting at least a portion of the sugar stream to …followed by an optional sugar conversion process…….comprises subjecting at least a portion of the sugar stream to at least one of carbon filtration….or evaporation followed by a sugar conversion process…” for the following reasons. As written, it is unclear if the claim requires the method to include the sugar conversion process or if this remains optional in claim 41. For examination purposes, it will be assumed that the recited limitations are optional.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1, 3, 12-13, 26 remain rejected and new claims 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Jakel et al. (US Publication No. 2017/0022529, published 1/26/2017; US Patent .
This rejection has been discussed at length in the prior Office action. It is maintained and further applied to new claims 28-41 for the reasons of record and those set forth below.
Applicant argues that even if one of skill would combine the teachings of Jakel et al., Jin et al., Kozyuk et al. and Kacmar et al., the combination still fails to make obvious Applicant’s method for producing a sugar stream obtained from grain feedstock as recited in claim 1.  Applicant states that to establish prima facie obviousness of a claimed invention, it is certainly well established that all the claim limitations must be taught or suggested by the prior art.  Applicant submits that Jakel et al. clearly fail to disclose or suggest after liquefaction but prior to saccharification (a) separating at least a portion of the liquefied starch solution with a paddle screen into a solids portion and a liquid portion, and subjecting another portion of the liquefied starch solution to a fermentation process, and (b) subjecting the liquid portion obtained in (a) to saccharification to convert the starch to simple sugars and produce a saccharified stream that comprises the simple sugars, and then further separating the saccharified stream via microfiltration into a first solids portion and a first liquid portion, followed by subjecting at least a portion of the sugar stream to at least one of carbon filtration, ion exchange, or evaporation, and separately subjecting the rejoined solids portion directly to a fermentation process along with the portion of the liquefied starch solution, whereby residual sugars of the first solids portion are fermented. 
	Applicant states that Jakel et al. specifically and purposefully disclose either (a) subjecting an already saccharified stream into a first separation step 212 to accomplish substantial separation of a first solids portion from a liquid sugar portion, or (b) subjecting its liquefied starch solution to a first separation step 212 followed by one or more separation steps prior to saccharification if not initially provided after liquefaction step 208, which may be provided just prior to fermentation step 226 or 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 28-41.  Claims 1, 12-13, 40-41 and new claims 28-39 are directed in part to a method for producing a biochemical from a sugar stream obtained from a grain feedstock, wherein said method comprises (a) grinding an initial feedstock of gran into ground grain particles, (b) mixing the ground grain particles with a liquid to produce a slurry that comprises starch, (c) subjecting the slurry to liquefaction to provide a liquefied starch solution, (d) separating at least a portion of the liquefied  starch solution into a solids portion and a liquid portion (as previously required in now canceled claim 7) with a paddle screen, and directing another portion of the liquefied starch solution to a fermentation process (previously required in claim 1), (e) subjecting the liquid portion obtained in (d) to saccharification to convert the starch to simple sugars and produce a saccharified stream that comprises simple sugars, (f) separating the saccharified stream into a first solids portion and a liquid portion via microfiltration, wherein the first liquid portion comprises a sugar stream having a dextrose equivalent of 
	The Examiner acknowledges the amendments made, as well as the teachings of Jakel et al, Jin et al., Kozyuk et al. and Kacmar et al. However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.  
	As previously indicated, Jakel et al. teach a method for producing a sugar stream comprising: grinding grain and/or grain components into grain particles; mixing the grain particles with a liquid to produce a slurry comprising starch and unfermentable components; subjecting the slurry to liquefaction followed by saccharification to convert the starch to simple sugars and produce a stream comprising the simple sugars and unfermentable components; and after saccharification but prior to further processing of the simple sugars, separating the stream into a solids portion comprising unfermentable components, which includes the fiber and germ, and a liquid portion comprising the simple sugars, wherein the liquid portion comprises a sugar stream having a dextrose equivalent of at least 20 D.E. and a total unfermentable solids fraction that is less than or equal to 30% of the total solids content (claims 1, 14, Figure 4).  Jakel et al. teach a grinding step of the slurry prior to liquefaction (claim 18, Figure 5, column 8, lines 22-38).  Jakel et al. teach at least two separation steps of the saccharified stream (after saccharification; claims 9, 21 Figure 4, 5; column 13, lines 28-56).  Jakel et al. teach methods to produce 
	Jin et al. teach a process for the conversion of lignocellulosic biomass to bioproducts such as ethanol (Figures 3 and 4).  Jin et al. teach the enzymatic hydrolysis of biomass, followed by centrifugation and filtration to separate solids from liquid and enzymatic hydrolysis of the solids.  Jin et al. teach that the step of centrifugation and filtration to separate solids from liquid followed by enzymatic hydrolysis of the solids can be repeated many times (Figures 3 and 4).  Jin et al. teach that the liquid (supernatant) obtained after the centrifugation and filtration steps can be used for yeast fermentation to produce ethanol (Figure 3).  Jin et al. also teach simultaneous saccharification and co-fermentation (e.g., subject the liquefied starch solution directly to a biochemical conversion process) followed by centrifugation and filtration to separate solids from liquid (supernatant), and the combined saccharification and co-fermentation of the solids (Figure 4).  Jin et al. teach that the step of centrifugation and filtration to separate solids from liquid followed by the combined saccharification and co-fermentation of the solids can be repeated many times (Figure 4).  

Kozyuk et al. teach a process for producing ethanol from grain wherein a stream of liquefied corn mash containing 32% solids was directly fermented in the presence of glucoamylase (page 4, Example1).  Kozyuk et al. also teach a process where a liquefied stream is sent to a fermentation tank after cooling (Figure 1).
	While it is agreed that Jakel et al. do not teach the same method of the claims in the instant application, it is noted that the instant rejection is an obviousness rejection and not an anticipation rejection.  Therefore, it is not expected that Jakel et al. would teach all the limitations recited in claim 1 and dependent claims or in new claims 28-41.  As explained in prior Office actions, it is the combination of the teachings of the cited prior art and the knowledge of the art at the time of the invention what renders the claimed invention obvious. 
	It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Jakel et al. and further subject the solids portions to a fermentation process as well as add the steps described above.  A person of ordinary skill in the art is motivated to subject a part of the liquefied starch solution, the first solids 
One of ordinary skill in the art has a reasonable expectation of success at adding these steps to the method of Jakel et al.  because separating solids from liquids and subjecting  compositions comprising sugars/oligosaccharides/enzyme-containing solids (mash) to enzymatic hydrolysis and fermentation are well known and widely practiced in the art.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
	With regard to the argument that there can be no separating of at least one portion of the liquefied starch solution with a paddle screen into a solids portion and a liquid portion as required by claim 1, if the liquefied stream of Jake et al. goes straight to saccharification step 210 as shown in Figure 4 of Jakel et al., it is noted that this argument is not relevant to the instant discussion because the obviousness analysis is based on the modification of the process of Jakel et al. between the liquefaction and saccharification steps.  Moreover, there is no teaching or suggestion in Jakel et al. indicating why one of skill in the art should not separate the liquefied starch solution into a solids and liquid portions or why one of skill in the art should not direct the solids portion to a fermentation process.  
	With regard to the argument that there can be no subjecting the separated liquid portion to saccharification to convert the starch to single sugars and produce a saccharified stream that comprises the simple sugars and then further subject said saccharified stream to microfiltration to produce a first solids portion and a first liquid portion, followed by subjecting at least a portion of the sugar stream to carbon filtration, ion exchange or evaporation, as required by claim 1 if the saccharification step 210 of Jakel et al. optionally is provided just prior to fermentation step 226 or combined therewith so as to provide a single simultaneous saccharification and fermentation step to saccharify the sugar stream, it is 
With regard to the argument that to establish prima facie obviousness of a claimed invention, it is certainly well established that all the claim limitations must be taught or suggested by the prior art, it is noted that the Examiner has previously provided a motivation to subject another portion of the liquefied starch solution directly to the fermentation process as well as subjecting part of the liquefied starch solution and the saccharified stream to separation processes to obtain solids and liquid portions.  The Examiner has also provided a motivation to use a paddle screen,  microfiltration, carbon filtration, ion exchange and evaporation as discussed above.  As previously indicated, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner not only provide a clear rationale as to why one of skill in the art would be motivated to make the recited modifications to the process of Jakel et al. but also provided evidence to show that the prior art teach the direct fermentation of the product of liquefaction as well as solids. 
Thus, for the reasons of record and those set forth above, the invention as claimed is deemed obvious over the prior art of record. 

Double Patenting
Claims 1, 3, 12-13 remain rejected and new claims  28-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,777,303 in view of in view of Jin et al. (US Publication No. 2014/0227757 published 8/14/2014; cited in the IDS), Kozyuk et al. (US Patent No. 2015/0284745, published 10/8/2015; cited in the IDS of 12/16/2019)  and further in view of Kacmar et al. (US Publication No. 2015/0344921 published 12/3/2015; cited in the IDS).   This rejection as it relates to new claims 28-41 is necessitated by amendment.
This rejection has been discussed at length in the previous Office action.  It is maintained and further applied to new claims 28-41 for the reasons of record and those set forth below.
Applicant states that claim 1  has been amended.  Applicant points out that an explanation as to why the combination of Jakel et al., Jin et al., Kozyuk et al. and Kacmar et al. fails to disclose or suggest that which is required by claim 1 has been provided above.  Therefore, Applicant submits that for the same reasons, claim 1 and dependent claims are patentably distinct over claims 1-22 of Jakel et al. in view of Jin et al., Kozyuk et al. and Kacmar et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 28-41.  Claims 1, 12-13, 40-41 and new claims 28-39 are directed in part to a method for producing a biochemical from a sugar stream obtained from a grain feedstock, wherein said method comprises (a) grinding an initial feedstock of gran into ground grain particles, (b) mixing the ground grain particles with a liquid to produce a slurry that comprises starch, (c) subjecting the slurry to liquefaction to provide a liquefied starch solution, (d) separating at least a portion of the liquefied  starch solution into a solids portion and a liquid portion (as previously required in now canceled claim 7) with a paddle screen, and directing another portion of the liquefied starch solution to a fermentation process (previously required in claim 1), (e) subjecting the liquid portion obtained in (d) to saccharification to convert the starch to simple sugars and produce a saccharified stream that comprises simple sugars, (f) separating the saccharified stream into a first solids portion and a liquid portion via microfiltration, wherein the first liquid portion comprises a sugar stream having a dextrose equivalent of at least 20 DE and a total unfermentable solids fraction that is less than or equal to 30% of a total solids content, (g) subjecting a portion of the sugar stream obtained from the microfiltration of the saccharified 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 24, 2022